Citation Nr: 0323931	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-08 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for epicondylitis, 
right upper extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1980 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
no more than moderate symptoms.

2.  The current 10 percent evaluation assigned to 
epicondylitis, right upper 
extremity is the maximum evaluation for limitation of motion 
of the wrist; there is no medical evidence of ankylosis or 
that the veteran's right hand is in a fixed position.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for irritable bowel syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.114, Diagnostic Code 7319 (2002).

2.  The criteria for a disability in excess of 10 percent for 
epicondylitis, right upper extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes a November 2000 VA examination 
and VA outpatient treatment records dated January 1999 to 
April 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

In the July 2002 statement of the case, the veteran was 
informed of the VCAA.  In accordance with the requirements of 
the VCAA, she was informed of what evidence and information 
VA would be obtaining.  It explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate her claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).



II.  Increased evaluations

A.  Irritable bowel syndrome

At her November 2000 VA examination, the veteran reported 
nausea and vomiting three to four times a week.  She 
indicated that she had cramping abdominal pain, hot flushes 
alternating with chills, and diarrhea with three to five 
loose stools within a few hours.  She indicated that the 
toilet paper was tinged with blood, but there was no blood in 
the toilet bowl.  She also stated that she had a mucoid 
discharge.  The veteran indicated that her appetite was good 
and weight fluctuated up and down 5 or 10 pounds.  

The examination showed the veteran to weigh 155 pounds, the 
abdomen was soft, and there was mild lower abdominal 
tenderness on deep palpation, no rebound or guarding, and no 
masses palpable.  There were normoactive bowel sounds.  
Rectal examination showed no perirectal excoriations, no 
hemorrhoids, good sphincter tone, no masses in the rectal 
vault, and brownish stool.  The laboratory testing showed 
stool occult blood was negative.  Urinalysis was negative.  
CBC showed mild reduction of WBC to 3.9000/cubic mm.  RBCs 
were also slightly reduced to 4.06 million/cubic mm, 
hemoglobin was 12.6 g%, and hematocrit was down to 36.2.  
Platelet count was noted as adequate.  The remainder of the 
indices were normal.  Serum electrolytes, BUN, creatinine, 
random glucose, liver function tests, and cholesterol were 
all within satisfactory range.  The diagnosis was history of 
irritable bowel; currently, symptomatic.

VA outpatient treatment records dated January 1999 to April 
2002 show that in January 2002 the veteran reported that she 
had been told she had lactose intolerance for which she 
followed what food not to eat but her symptoms persisted.  
She complained of gas belching before and after eating; 
epigastric pain-2 to 3 times a week lasting one hour 
"stomach cramps" took over the counter Mylanta or Tums that 
relieved the symptoms so she did not bother pursuing the 
issue as she felt OK after the episode.  Lately, she noticed 
spitting saliva and nausea/vomiting; no hematemesis or 
melena, no fever or loss of weight.  The examination showed 
the abdomen to be soft and non-tender with active bowel 
sounds with no mass.  A March 2002 progress note indicated 
that the veteran complained of constipation alternating with 
diarrhea.  The veteran reported that when she was constipated 
she moved her bowels once in two weeks and she had been 
taking laxatives in the past as well as Metamucil with a 
little relief.  She indicated that when she had diarrhea, she 
had two loose stool a day.  During those times, she indicated 
she would have abdominal cramping which was somewhat relieved 
with the bowel movements.  The veteran indicated that she 
would also experience some nausea with the cramping.  She 
also reported occasional emesis, once every few months.  She 
reported no hematemesis, no melena, no hematochezia.  The 
veteran did experience bloating and gassy feeling but denied 
weight loss and had a good appetite.  The veteran indicated 
that stress aggravated the problem extensively.  Testing 
revealed the esophagus was of normal course and caliber 
without hiatal hernia or reflux.  The stomach showed a 
moderate degree of distention and initial pylorospasm with 
delayed emptying.  No definite ulcer was noted.  The duodenal 
bulb and loop appeared to be within normal limits.  No 
definite ulcer or neoplasm was seen.  The small bowel showed 
normal transit time of the barium through the small bowel 
loops with the presence of barium in the proximal large bowel 
at the end of 45 minutes.  No areas of narrowing or 
obstruction could be seen.  There was no segmentation or 
flocculation of barium within the small bowel loops.  The 
impression was pylorospasm with a moderate degree of gastric 
distention.  There was no definite indication of a peptic 
ulcer or of a neoplasm.  No hiatal hernia was noted.

Criteria

The RO has evaluated the appellant's service-connected 
irritable bowel syndrome as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7319. Under Diagnostic Code 
7319, a 10 percent rating is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
and abdominal distress.  A 30 percent rating is assigned in 
cases with severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation and more or less 
constant abdominal distress. See 38 C.F.R. § 4.114.

Analysis

A disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7319.  There is no medical 
evidence of severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Examinations have shown the 
veteran to weigh approximately 155 pounds with a good 
appetite.  The veteran reported epigastric pain two to three 
times a week lasting approximately one hour and took over the 
counter Mylanta or Tums that relieved the symptoms so she 
initially did not bother pursuing the issue as she felt OK 
after the episode.  The veteran indicated she noticed 
spitting saliva and nausea/vomiting but did not indicate the 
frequency.  In March 2002, the veteran reported constipation 
alternating with diarrhea.  She indicated that when she had 
diarrhea, she had two loose stools a day.  During those 
times, she indicated she would have abdominal cramping.  She 
also experienced bloating and gassy feeling but denied weight 
loss and had a good appetite.  Testing showed no ulcer or 
neoplasm.  The impression was pylorospasm with a moderate 
degree of gastric distention.

After reviewing the record it is the judgment of the Board 
that the evidence does not show a severe irritable colon 
syndrome, with diarrhea, or alternating diarrhea and 
constipation and more or less constant abdominal distress.  
Thus, the criteria for a higher rating have not been met as 
the preponderance of the evidence is against the veteran's 
claim.

B.  Epicondylitis, right upper extremity

At her November 2000 VA examination, the veteran reported 
pain in her right elbow radiating to the fingers.  The 
veteran also indicated there was a shooting numbness to the 
right hand.  She indicated that it was difficult for her to 
carry her purse.  She reported no problems with her left 
side.

Right elbow and arm examination revealed that they were 
normally aligned.  There was no atrophy or any swelling.  
There was mild tenderness over the lateral epicondyle.  The 
proximal forearm on the radial side was painful.  Grip test 
was mildly positive.  Right hand examination revealed that 
there was no atrophy and no sensory loss.  Tinel and Phalen 
tests were negative.  Right elbow movement was full and power 
against resistance was good.  Diagnostic studies included x-
rays of the right elbow, which were normal.  EMG of the right 
upper arm revealed normal conduction studies of the right 
upper extremity and normal EMG of the right upper extremity.  
The diagnoses was history of pain in the right elbow, chronic 
lateral epicondylitis; no evidence of neurological 
involvement.

VA outpatient treatment records dated January 1999 to April 
2002 showed that in February 1999 the veteran indicated that 
she had an EMG test done within 5 years, but was unaware of 
the results.  The veteran complained of pain in the right 
wrist more than the right elbow.  She complained of pain 
particularly at work with pushing the broom brush.  X-rays 
revealed no significant findings.  The veteran complained of 
pain in the forearm going down the fingertips as well as 
numbness and tingling in the right hand, which occurred with 
hanging the arm or sometimes for no reason, and occasionally 
woke her up in the middle of the night.  She described the 
pain as an eight out of ten when present and stated the pain 
sometimes lasted for a few days and went away for a few days.  
Range of motion in both upper extremities was noted as full 
with pain in right supination, right wrist extension, and 
right elbow extension actively.  The veteran denied pain on 
the elbow with passive right elbow extension and right wrist 
flexion, but pain on the wrist.  Grip strength was noted as 
left 80, 45, 45#, and right 35, 25, 25#.  Both upper 
extremity strength was grossly 4 with pain on right wrist 
extension.  There was tenderness to palpation distal to the 
right lateral epicondyle, down the dorsum of the forearm to 
the wrist.  There was tingling and some numbness on the 
palmar side of the middle and index finger and radial side of 
the palm.  Phalens test was positive.  The examiner noted 
that the veteran appeared to have more problems with the 
right wrist than the elbow.  

Criteria

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I (2002).  Normal ulnar deviation of the wrist is 
from 0 to 45 degrees, and normal radial deviation is from 0 
to 20 degrees.  Id.

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2002).

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for 
epicondylitis, right upper extremity.  The service-connected 
disability is currently rated as 10 percent disabling, which 
is the highest rating assignable under the current rating 
criteria for limitation of motion of the wrist.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5215.  A higher evaluation 
would require ankylosis of the wrist or that the veteran's 
right hand be in a fixed position.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5213, 5214 (2002).  There is no competent 
evidence that the veteran's right hand is either in a fixed 
position or that the right wrist is ankylosed to warrant 
consideration of those Diagnostic Codes, even by analogy.  
See Id.  For example, the ranges of motion for the right 
wrist reported in the February 1999 VA progress notes and 
November 2000 VA examination report were within normal limits 
with pain on motion.  The November 2000 VA examination showed 
no swelling or atrophy with mild tenderness over the lateral 
epicondyle.  Also, the proximal forearm on the radial side 
was painful.  Grip test was mildly positive.  Right elbow 
movement was full and power against resistance was good.  X-
rays showed no significant findings.  The Board finds that 
such findings would not allow consideration of Diagnostic 
Codes that contemplate a total lack of movement of the 
wrist/hand.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis 
in DeLuca does not assist the veteran, as she is receiving 
the maximum disability evaluation for limitation of motion of 
the wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

The veteran is competent to report her symptoms.  To the 
extent that she asserted she warranted more than a 
noncompensable evaluation, she was correct, and the RO had 
granted a 10 percent evaluation for epicondylitis, right 
upper extremity. However, to the extent that the veteran 
implies that she warrants more than a 10 percent evaluation, 
the medical findings do not support an increased evaluation.  
For the reasons stated above, the veteran's current symptoms 
do not warrant an evaluation in excess of that which she has 
currently for the service-connected epicondylitis, right 
upper extremity.  Accordingly, the preponderance of the 
evidence is against her claim, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an increased rating in excess of 10 percent 
for service-connected irritable bowel syndrome is denied.

Entitlement to an increased rating in excess of 10 percent 
for service-connected epicondylitis, right upper extremity is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

